DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: at line 20, the word “maxim” has a typographical error and is interpreted as “maximum.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the allowable mass range is set based on ranges of the front unbalance mass and the rear unbalance mass in which a vibration that is generated in the tub falls in an allowable vibration range based on the drum that receives a mass at the drum front area and the drum rear area being rotated at the target rotational speed” which is not understood.  First, the phrasing of the claim makes it difficult to determine what is being claimed.  It is unclear if the allowable mass range is set based on the ranges of the front unbalance mass and rear unbalance mass during an allowable vibration, or set such that the vibration generated is an allowable vibration.  Additionally, the claim appears to set the allowable mass range based on the drum being rotated at the target rotational speed, but it is unclear how the allowable mass range is only set after reaching the target rotational speed since claim 1 requires satisfying, in part, an allowable mass range prior to increasing the drum speed to the target rotational speed.  
Claim 5 recites “wherein the allowable angle range is an angle between the front unbalance mass and the rear unbalance mass in which the vibration that is generated in the tub falls in the allowable vibration range based on the drum that receives an unbalance mass within the allowable mass range being rotated at the target rotational speed” which is not understood.  First, the phrasing of the claim makes it difficult to determine what is being claimed.  It is unclear if the allowable angle range is being set based on the angle of the front unbalance mass and rear unbalance mass during an allowable vibration, or set such that the vibration generated is an allowable vibration.  Additionally, the claim appears to set the allowable angle range based on the drum being rotated at the target rotational speed, but it is unclear how the allowable angle range is only set after reaching the target rotational speed since claim 1 requires satisfying, in part, an allowable angle range prior to increasing the drum speed to the target rotational speed.
Claims 11 and 13 recite “a rotational speed that causes a second-axis of the tub rear surface” which is not understood because it is unclear how a rotational speed causes an axis.  For examination purposes, this limitation is interpreted as “a rotational speed that causes a second-axis resonance of the tub rear surface.”

Allowable Subject Matter
Claims 1-3, 10, 12, and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the method for controlling a laundry treating apparatus as defined by claim 1.  There is no apparent teaching, suggestion, or motivation to modify any of the closest prior art references, Inazuka (EP 2103726; cited by Applicant) or Lee et al.  (US 2007/0039104), to further include the measuring, determining, and increasing the drum rotational speed as claimed.  In contrast to the claimed invention, Inazuka discloses a drum washing machine with a vibration sensor (40) and performs a series of excessive unbalance checks (104b, 111b, 112b, 113a, 114b), while increasing the rotation speed (Figures 6a-6b), based on comparing the amplitudes of the displacements of the washtub along different axes to each other and to thresholds, and can determine whether or not the laundry is distributed in a front unbalance or a rear unbalance (abstract; paragraphs 37-50).  In contrast to the claimed invention, Lee discloses a washing machine having plural multi-axis acceleration sensors installed at a tub (paragraphs 45) and detects a vibration phase difference (S33), then when the phase difference is not zero detects whether the unbalance is due to a front load, rear load, or diagonal load (S34B-D) by detecting the vibration amount generated in different directions (paragraph 46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711